Reasons for Allowance

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a gripping jaw mount assembly comprising a unitary body having a top side having an elongated channel therein defined by a bottom wall, a first lateral wall and a second lateral wall; said bottom wall having a plurality of first wells extending therein and being equally spaced from said first and second lateral walls; said bottom wall having a plurality of second wells extending therein and being centered within one of a plurality of annular depressions extending into said bottom wall and extending into said first lateral wall such that said first lateral wall includes a plurality of grooves therein; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 9 not found was a gripping jaw mount assembly comprising a unitary body having a top side having an elongated channel therein defined by a bottom wall, a first lateral wall and a second lateral wall, said first lateral wall having a width from said channel to said front side being greater than a width of said second lateral wall from said channel to said rear side; said bottom wall having a plurality of first wells extending therein and being equally spaced from said first and second lateral walls; said bottom wall having a plurality of second wells extending therein and being centered within one of a plurality of annular depressions extending into said bottom wall and extending into said first lateral wall such that said first lateral wall includes a plurality of grooves therein, said second lateral wall being free of grooves; and said front side having a plurality of mounting apertures extending therein and 

None of the cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.
	
The closest prior art of record, Würthele (US 2010/0164159 A1) teaches a similar gripping jaw mount assembly (fig4; designated by a reference number 6) of claims 1 and 9, comprising a unitary body 24 having top and bottom sides (fig4), a front side (a side where an element 25 is attached onto; fig4) and a rear side (an opposite side to said front side), first and second lateral sides (fig4), an elongated channel (a channel where an element 26 sits within) on said top side (fig4) defined by a bottom wall (a bottom surface of the channel) and first and second lateral walls (fig4), said bottom wall having a plurality of first wells (apertures where fasteners attaching the element 26 go through; fig4), a plurality of second wells (center holes of apertures where shafts of elements 27 pass through) centered within one of a plurality of annular depressions (apertures where heads of the elements 27 sit within; fig2). However, Würthele does not teach that all of said annular depressions are extending into said first lateral wall such that said first lateral wall includes a plurality of grooves therein (claim 1 and 9) and said second lateral wall being free of grooves (claim 9) and said front side having a plurality of mounting apertures extending therein and through said rear side (claim 9), in combination with the limitations set forth in claims 1 and 9 respectively of the instant invention. It would not be obvious to have both of the annular depressions with the second wells only on said first side and have a plurality of mounting holes extending from said front side through said rear side since Würthele teaches that the gripping jaw mount assembly 6 is mounted to an element 3 only on one lateral side of the gripping jaw mount assembly in order to move with the element 3 and that the gripping jaw mount assembly is mounted on top of the element 3 by a protrusion 28 and 

Another relevant prior art of record, Plumb (5,330,167) teaches a similar gripping jaw mount assembly 18 (fig1)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 12, 2021